Lumpkin, C. J.
This objection, if good at all, which we by no means admit, comes too late. It ought to be taken advantage, of by demurrer, and before the defendant pleads to the merits.— See Code of Georgia. And after the plea of guilty is filed, judgment will not be arrested because a blank left in the indictment for the name of the county for which the grand jurors were sworn, has not been filled. The motion was properly overruled. 9. Geo. R. 58; 24 Geo. R. 38; 25. Geo. R. 515.
Judgment Affirmed.